Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 41



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

     AMERICAN TECHNOLOGY VENTURES,
     LLC,
                                                          Case No. 1:20-cv-23792
                    Plaintiff,

            v.

     EDUARD ORLOV, an individual.

                    Defendant.



                                         NOTICE OF REMOVAL

           PLEASE TAKE NOTE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

 Eduard Orlov, (“Defendant”) an individual, hereby removes this action to the United States District

 Court for the Southern District of Florida. The grounds for removal are as follows:

           1.     On or about July 7, 2020, Plaintiff, American Technology Ventures, LLC, (hereinafter

 “ATV” or “American Technology Ventures”), a Florida limited liability company doing business in

 this district, having a business in this district at 15701 NW 15th Avenue, Miami, Florida 33169,

 commenced an action against Defendant in the Circuit Court of the Seventeenth Judicial Circuit, in

 and for Broward County, Florida, Civil Division, entitled American Technology Ventures, LLC, V.

 Eduard Orlov, Case No.: CACE-20-010937, by filing a complaint. See attached as Exhibit A.

           2.     Eduard Orlov, an individual, who is a citizen of Russian Federation, and who resides

 in this district, having his address in this district and in Broward County, Florida, at 1557 Mariner

 Way, Hollywood, Florida 33019, first received notice of the complaint on or about July 24, 2020.

           3.     Eduard Orlov’s counsel, Sergei Orel, Esq. 1, has reached out to Plaintiff’s counsel,

 Anastasiya Sack, and both counsel agreed upon a 30-day extension of time for Defendant to file


 1
     Mr. Orel will be seeking to appear pro hac vice in this matter.
                                                     5
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 41



 answer to the complaint, with the new deadline to file answer or otherwise plead now falling on

 September 12, 2020. See attached as Exhibit B.

        4.      Defendant has filed an Answer and Counterclaims to Plaintiff’s complaint on

 September 11, 2020, with the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward

 County, Florida, Civil Division, in the matter entitled American Technology Ventures, LLC v. Eduard

 Orlov, Case No.: CACE-20-010937. See attached as Exhibit C.

        5.      There is a federal question in the underlying facts of the lawsuit in question, i.e.,

 federal statutory claims such as claims of trademark infringement as committed by the Plaintiff, and

 there is also a question of trademark ownership in this matter. This Court has jurisdiction of this

 action under 28 U.S.C. §1331, in that the United States Code confers upon federal district courts

 jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the United

 States.” Section 1331, which grants what is commonly referred to as federal question jurisdiction, is

 an all-purpose jurisdictional statute, available regardless of the defendant's identity and, is not limited

 by any requirement that a minimum dollar amount be in controversy.

        6.      Further, this Court has jurisdiction over this case pursuant to 28 U.S.C. §1446(c),

 because the amount in controversy is at least $296,000.00. Defendant in his Counterclaim has

 asserted claims of breach of written employment contract, breach or oral employment contract, and

 unjust enrichment, in the amount of $296,000.00 plus interest, as listed in Counts I through III in the

 Counterclaim. As a result, this Court has jurisdiction over this case pursuant to 28 U.S.C. §1332(a),

 because the matter in controversy exceeds the sum of $75,000 and is between diverse parties, i.e., a

 citizen of a foreign state, i.e., Defendant Eduard Orlov is a citizen of the Russian Federation, and a

 Florida limited liability company Plaintiff, whose sole member is a Bobkov Vasilii, a citizen of the

 Russian Federation.

        7.      Further, this Court has jurisdiction over the matter in question pursuant to section 28

                                                     5
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 41



 U.S.C. §1337(a), which grants jurisdiction of cases arising under any congressional act regulating

 commerce, 28 U.S.C. §1337(a).

         8.      This Court has jurisdiction over the matter in question pursuant to Section 28 U.S.C

 §1338, which confers jurisdiction in trademark cases, i.e., “[t]he district courts shall have original

 jurisdiction of any civil action arising under any Act of Congress relating to patents, plant variety

 protection, copyrights and trademarks.”

         9.      In this matter, the trademark infringement claims that are listed in Counts IV through

 VII of the Counterclaims by the Defendant under Section 43(a) of the Lanham Act, 15 U.S.C. §1125.

         10.     In addition, this matter should be heard by this Court, as opposed to the state court,

 because there is already a federal lawsuit pending before this court that was filed by the same party

 plaintiff as in this case, plus another plaintiff, against the same defendant as in this case, plus another

 defendant, based on the same facts and having many same issues in controversy, i.e., trademark

 infringement, domain name right infringement, that arise of the same dealings between the respective

 parties as in the state complaint. The Plaintiff has filed on September 8, 2020, with this court a

 complaint in the matter of American Technology Ventures, LLC, et al., vs. Eduard Orlov, et. al., Case

 No.: 1:20-cv-23728-KMW.

         11.     Accordingly, this court has jurisdiction of this action pursuant to 28 U.S.C. §§1331,

 1332, 1338, 1367, 1441, 1446(c), and 15 U.S.C. §1051 et seq.

         12.     Venue is properly founded in this district pursuant to 28 U.S.C. §1391(b) and (c).

         13.     Venue for this case at the Miami location of the U.S. District Court for the Southern

 District of Florida is proper based on the business address of the Plaintiff/Counterclaim Defendant

 American Technology Ventures, LLC, in the city of Miami, Miami-Dade County, Florida.

         14.     This notice of Removal is being filed and served within thirty (30) days after receipt

 by Defendant Eduard Orlov of a copy of the initial pleading setting forth the claim upon which such

                                                     5
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 41



 action or proceeding is based and is timely under 28 U.S.C. §1446(b), including the thirty (30) day

 extension as agreed upon by the parties to the lawsuit. Copies of all records and proceedings in the

 Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida, Civil Division,

 are contained in the exhibits accompanying this Notice of Removal.

         15.     A copy of this Notice is being served by first class mail and via email on the Plaintiff

 by service upon its attorney of record, and a copy of the Notice of Removal is being filed with the

 Clerk of the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida,

 Civil Division, in this action.

         16.     Defendant has otherwise met all procedural requirements for removal of this matter.

         17.     By removing this case to Federal Court, Defendant does not waive any defenses

 available to him.

      WHEREFORE Defendant removes the above-captioned case from the Seventeenth Judicial

 Circuit in and for Broward County to the United States District Court of the Southern District of

 Florida.

 DATED:          September 11, 2020

                                               Respectfully submitted

                                               MILLENNIAL LAW, INC
                                               501 E. Las Olas Blvd, Suite 200/308
                                               Fort Lauderdale Fl 33301
                                               Phone: 954-271-2719

                                               By: /s/ Zachary P. Hyman
                                                       Zachary P. Hyman
                                                       Florida Bar No. 98581
                                                       zach@millenniallaw.com
                                                       millenniallawforms@gmail.com
                                                       jessica@millenniallaw.com


                                               and

                                               MUNCK WILSON MANDALA, LLP
                                                     5
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 41




                                              1925 Century Park East, Suite 2300
                                              Los Angeles, California 90067
                                              Telephone (972)628-3600

                                              By: /s/ Amanda Greenspon, Esq.
                                                 Amanda Greenspon, Esq.
                                                 Florida Bar No. 1014584
                                                 agreenspon@munckwilson.com
                                                 Pending Admission to the United States
                                                 District Court in and for the Southern District
                                                 of Florida

                                                 Attorneys for Defendant Eduard Orlov




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

 September 11, 2020 on all counsel who elected to receive service and onto counsel for Plaintiff at

 the e-mail addresses listed below.


                       Anastasiya Sack, Esq.
                       The Law Offices of Anastasiya Sack, PLLC
                       525 71st Street #6537
                       Miami Beach, FL 33141
                       Phone: (305) 206 – 1995
                       Email: asack@yahoo.com
                       Attorneys for Plaintiff
                       American Technology Ventures, Inc

                                                      /s/ Zachary P. Hyman
                                                      Zachary P. Hyman




                                                  5
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 41




         EXHIBIT A
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 12 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 13 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 14 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 15 of 41




          EXHIBIT B
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 16 of 41
Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 17 of 41




          EXHIBIT C
    Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 18 of 41


Sergei A. Orel

From:               Amanda Greenspon
Sent:               Friday, September 11, 2020 5:42 PM
To:                 Sarabi G. Rodriguez; Darla R. Pound; Jenifer C. Wallis; Sergei A. Orel
Subject:            FW: Filing Received




Amanda K. Greenspon
Munck Wilson Mandala
972.628.3604 Direct
agreenspon@munckwilson.com
**Licensed in Connecticut and Florida



From: noreply@myflcourtaccess.com <noreply@myflcourtaccess.com>
Sent: Friday, September 11, 2020 6:35 PM
Subject: Filing Received


Dear Amanda Kate Greenspon:

This email verifies the receipt of 1 document submitted by you to Broward Circuit Civil on
09/11/2020 06:35:01 PM.

UCN:                                         062020CA010937AXXXCE

Clerk Case #:                                CACE‐20‐010937

Case Style:                                  AMERICAN TECHNOLOGY VENTURES, VS ORLOV, EDUARD

Document Title:                              Answer to Complaint

Matter #:

Memo:

Filing Fee:                                  $0.00

All Answer to Complaint:                     $0.00

Statutory Convenience Fee:                   $0.00

Total Fee:                                   $0.00

Fee Status:                                  Assessed

Paid By:                                     No Payment Required

MFC Order #:




                                                             1
   Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 19 of 41

The E-Portal reference number of this filing is: 113262194. Please reference this Filing #
in any correspondence.

You will receive a follow-up email when your filing has been docketed with the Clerk.

Follow us on Twitter @FLCourtsEFiling

Subscribe to our YouTube Channel https://www.youtube.com/user/FLCrtsEFilingPortal

View the Training Manualshttps://www.myflcourtaccess.com/authority/trainingmanuals.html

This is a non-monitored email. Do not reply directly to it. If you have any questions about this
filing please contact the Broward Circuit Civil division.

Thank you,
The Florida Courts E-Filing Portal




                                                 2
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 20 of 41



                                      1   AMANDA GREENSPON (SBN 1014584)
                                          agreenspon@munckwilson.com
                                      2   MUNCK WILSON MANDALA, LLP
                                          1925 Century Park East, Suite 2300
                                      3   Los Angeles, California 90067
                                          Telephone:    (972) 628-3600
                                      4
                                      5   Attorneys for Defendant/Counterclaimant,
                                          Eduard Orlov
                                      6
                                      7
                                      8
                                                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                      9
                                                                IN AND FOR BROWARD COUNTY, FLORIDA
                                     10
                                                                                CIVIL DIVISION
                                     11
                                           AMERICAN TECHNOLOGY VENTURES,                Case No. CACE-20-010937
                                     12    LLC,
1925 Century Park East, Suite 2300




                                                                                        Div: D9
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13                  Plaintiff,
                                                                                        ANSWER/COUNTERCLAIM OF
                                     14           v.                                    DEFENDANT/COUNTERCLAIMANT
                                                                                        EDUARD ORLOV TO PLAINTIFF’S
                                     15    EDUARD ORLOV, an individual.                 COMPLAINT
                                     16                  Defendant.
                                                                                        Action Filed: July 10, 2020
                                     17
                                                                                        Trial Date: TBD
                                     18
                                     19
                                           EDUARD ORLOV and DEVOLRO GROUP,
                                     20    LLC, a Florida LLC
                                     21                  Counterclaimants,
                                     22           v.
                                     23    AMERICAN TECHNOLOGY VENTURES,
                                           LLC,
                                     24
                                     25                  Counterdefendant.
                                     26
                                     27
                                     28
                                                                          1
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 21 of 41



                                      1            COMES NOW Defendant/Counterclaimant, Eduard Orlov, and pursuant to Rule 1.110 of the

                                      2   Florida Code of Civil Procedure answers Plaintiff’s Complaint, asserts affirmative defenses, asserts

                                      3   counterclaims1 and demands a jury trial on all causes of action and counterclaims as follows:

                                      4            1.     Defendant E2duard Orlov denies the allegations in paragraph 1, as he lacks first-hand
                                                          knowledge of the allegations contained in paragraph 1 and leaves Plaintiff to its proofs.
                                      5
                                                   2.     Defendant Eduard Orlov admits the allegations in paragraph 2.
                                      6
                                                   3.     Defendant Eduard Orlov admits the allegations in paragraph 3.
                                      7
                                                   4.     Defendant Eduard Orlov denies the allegations in paragraph 4.
                                      8
                                                   5.     Defendant Eduard Orlov denies the allegations in paragraph 5.
                                      9
                                                   6.     Defendant Eduard Orlov denies the allegations in paragraph 6.
                                     10
                                                   7.     Defendant Eduard Orlov denies the allegations in paragraph 7.
                                     11
                                                   8.     Defendant Eduard Orlov denies the allegations in paragraph 8.
                                     12
                                                   9.     Defendant Eduard Orlov denies the allegations in paragraph 9.
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13            10.    Defendant Eduard Orlov denies the allegations in paragraph 10.
                                     14            11.    Defendant Eduard Orlov denies the allegations in paragraph 11.
                                     15            12.    Defendant Eduard Orlov denies the allegations in paragraph 12.
                                     16            13.    Defendant Eduard Orlov denies the allegations in paragraph 13.
                                     17            14.    Defendant Eduard Orlov denies the allegations in paragraph 14.
                                     18            15.    Defendant Eduard Orlov denies the allegation in paragraph 15.

                                     19            16.    Defendant Eduard Orlov denies the allegations in paragraph 16.

                                     20            17.    Defendant Eduard Orlov denies the allegations in paragraph 17, as he lacks first-hand

                                     21   knowledge of the allegations contained in paragraph 17 and leaves Plaintiff to its proofs.

                                     22            18.    Defendant Eduard Orlov denies the allegations in paragraph 18.
                                                   19.    Defendant Eduard Orlov denies the allegations in paragraph 19, as he lacks first-hand
                                     23
                                          knowledge of the allegations contained in paragraph 19 and leaves Plaintiff to its proofs.
                                     24
                                                   20.    Defendant Eduard Orlov denies the allegations in paragraph 20, as he lacks first-hand
                                     25
                                          knowledge of the allegations contained in paragraph 20 and leaves Plaintiff to its proofs.
                                     26
                                     27      1   Devolro Group, LLC joins in the counterclaims.
                                     28
                                                                             2
                                                 ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                              ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 22 of 41



                                      1                                                       COUNT I

                                      2           21.     Defendant, Eduard Orlov repeats all of his above Answers to each and every of the

                                      3   above allegations as if fully set forth at length herein.

                                      4           22.     Defendant Eduard Orlov denies the allegations in paragraph 22.
                                                  23.     Defendant Eduard Orlov denies the allegations in paragraph 23.
                                      5
                                                  24.     Defendant Eduard Orlov denies the allegations in paragraph 24.
                                      6
                                                  25.     Defendant Eduard Orlov denies the allegations in paragraph 25.
                                      7
                                                  26.     Defendant Eduard Orlov denies the allegations in paragraph 26.
                                      8
                                                                                             COUNT II
                                      9
                                                  27.     Defendant, Eduard Orlov repeats all of his above Answers to each and every of the
                                     10
                                          above allegations as if fully set forth at length herein.
                                     11
                                                  28.     Defendant Eduard Orlov denies the allegations in paragraph 28.
                                     12
                                                                                             COUNT III
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13           29.     Defendant, Eduard Orlov repeats all of his above Answers to each and every of the
                                     14   above allegations as if fully set forth at length herein.
                                     15           30.     Defendant Eduard Orlov denies the allegations in paragraph 28.
                                     16                                            AFFIRMATIVE DEFENSES
                                     17           FIRST AFFIRMATIVE DEFENSE
                                     18           1.      Plaintiff's Complaint, and each cause of action asserted therein, fails to state facts

                                     19   sufficient to constitute a cause of action against this answering defendant.

                                     20           SECOND AFFIRMATIVE DEFENSE

                                     21           2.      Plaintiff failed to exercise ordinary care and caution for its own safety or welfare, or to

                                     22   avoid the happening of said accident or damages, if any, sustained, and that as a direct and proximate
                                          result of its failure to exercise ordinary care and caution, as aforesaid, the negligent acts and omissions
                                     23
                                          of plaintiff did legally and proximately cause and contribute to the occurrence of said accident, injuries
                                     24
                                          and damages, if any, sustained. By reason whereof, plaintiff should be denied recovery in whole or in
                                     25
                                          part as against this answering defendant.
                                     26
                                                  THIRD AFFIRMATIVE DEFENSE
                                     27
                                                  3.      This defendant believes that other persons or entities, the true names and capacities of
                                     28
                                                                           3
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 23 of 41



                                      1   which may be unknown to this answering defendant, was in some manner negligently responsible for

                                      2   or at fault in proximately causing the damages allegedly sustained by plaintiff, and if it should be

                                      3   found at trial of this action that this defendant and said other persons or entities were negligently

                                      4   responsible or at fault in proximately causing said damages, the damages should be awarded against
                                          said other persons or entities and this defendant in proportion to their relative fault or negligence, if
                                      5
                                          any.
                                      6
                                                  FOURTH AFFIRMATIVE DEFENSE
                                      7
                                                  4.       Plaintiff failed to take reasonable action to avoid or mitigate the alleged detriments or
                                      8
                                          damages.
                                      9
                                                  FIFTH AFFIRMATIVE DEFENSE
                                     10
                                                  5.       That all of the risks, hazards, and dangers, if any, inherent in the subject incident were
                                     11
                                          fully known, appreciated and understood by plaintiff who nevertheless freely and voluntarily elected
                                     12
                                          to assume and undertake such hazards, risks, and dangers, and thereby voluntarily assumed the risk of
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   possible injury so that the plaintiff is barred from any recovery plaintiff might otherwise have had.
                                     14           SIXTH AFFIRMATIVE DEFENSE
                                     15           6.       This defendant alleges that all causes of action in said Complaint are barred by the
                                     16   appropriate provisions of laws of the United States and/or the State of Florida governing the statutes
                                     17   of limitation.
                                     18           SEVENTH AFFIRMATIVE DEFENSE

                                     19           7.       Plaintiff consented to any taking of the property.

                                     20           EIGHTH AFFIRMATIVE DEFENSE

                                     21           8.       Plaintiff has failed to identify a specific, identifiable sum of money allegedly taken and

                                     22   therefore Plaintiff’s conversion cause of action is barred.
                                                  NINTH AFFIRMATIVE DEFENSE
                                     23
                                                  9.       Based on information and belief, DEFENDANTS alleges that plaintiff's injuries, if any,
                                     24
                                          were proximately caused by unforeseeable, independent, intervening and/or superseding acts or events
                                     25
                                          beyond the control of DEFENDANTS and its actions, if any, were superseded by the negligence and
                                     26
                                          wrongful conduct of others.
                                     27
                                          ///
                                     28
                                                                             4
                                                 ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                              ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 24 of 41



                                      1           TENTH AFFIRMATIVE DEFENSE

                                      2           10.     That if defendants have any involvement in this matter at all, they were nothing more

                                      3   than providers of a service and cannot be held strictly liable for the Plaintiff's injuries.

                                      4           ELEVENTH AFFIRMATIVE DEFENSE
                                                  11.     Plaintiff failed to mitigate damages.
                                      5
                                                  TWELFTH AFFIRMATIVE DEFENSE
                                      6
                                                  12.     Plaintiff’s claims against this Defendant are barred by laches.
                                      7
                                                  THIRTEENTH AFFIRMATIVE DEFENSE
                                      8
                                                  13.     Plaintiff’s claims against this Defendant are barred by ratification.
                                      9
                                                  FOURTEENTH AFFIRMATIVE DEFENSE
                                     10
                                                  14.     Plaintiff’s claims are barred by unclean hands.
                                     11
                                                  FIFTEENTH AFFIRMATIVE DEFENSE
                                     12
                                                  15.     Plaintiff’s claims are barred by waiver.
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13           SIXTEENTH AFFIRMATIVE DEFENSE
                                     14           16.     Plaintiff has not stated any claims which entitles it to attorneys’ fees.
                                     15           SEVENTEENTH AFFIRMATIVE DEFENSE
                                     16           17.     Plaintiff’s damages, if any must be offset by monies previously paid by Defendant to
                                     17   Plaintiff.
                                     18           EIGHTEENTH AFFIRMATIVE DEFENSE

                                     19           18.     Plaintiff’s claims are barred because Plaintiff breached the contract at issue.

                                     20           NINETEENTH AFFIRMATIVE DEFENSE

                                     21           19.     Plaintiff’s claims are barred because it failed to meet conditions precedent in the

                                     22   contract at issue.
                                                  TWENTIETH AFFIRMATIVE DEFENSE
                                     23
                                                  20.     Plaintiff’s claims are barred because it failed to give proper notice of breach of contract.
                                     24
                                                  TWENTY-FIRST AFFIRMATIVE DEFENSE
                                     25
                                                  21.     Pursuant to the contract itself, Plaintiff’s claims must be bought in arbitration due to
                                     26
                                          the binding arbitration clause included in the Agreement.
                                     27
                                          ///
                                     28
                                                                            5
                                                ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                             ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 25 of 41



                                      1         TWENTY-SECOND AFFIRMATIVE DEFENSE

                                      2         22.    Plaintiff cannot establish alter ego against this Defendant.

                                      3         TWENTY-THIRD AFFIRMATIVE DEFENSE

                                      4         23.    Plaintiff has no cause of action against this Defendant.
                                                TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                      5
                                                24.    This Defendant is not contractually obligated to Plaintiff in his individual capacity.
                                      6
                                                TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                      7
                                                25.    Plaintiff fails to state a claim upon which relief can be granted.
                                      8
                                                TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                      9
                                                26.    Plaintiff lacks standing to bring suit against Defendant.
                                     10
                                                TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                     11
                                                27.    Plaintiff’s claims are barred by unjust enrichment.
                                     12
                                                TWENTY-EIGHTH AFFIRMATIVE DEFENSE
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13         28.    Plaintiff’s claims are barred by unclean hands.
                                     14         TWENTY-NINTH AFFIRMATIVE DEFENSE
                                     15         29.    Plaintiff’s claims are barred by misrepresentation of material fact.
                                     16         THIRTIETH AFFIRMATIVE DEFENSE
                                     17         30.    Plaintiff’s claims are barred by Laches.
                                     18         THIRTY-FIRST AFFIRMATIVE DEFENSE

                                     19         31.    Plaintiff’s claims are barred by Estoppel.

                                     20         THIRTY-SECOND AFFIRMATIVE DEFENSE

                                     21         32.    Plaintiff’s claims are barred because this court lacks jurisdiction to hear its claims.

                                     22         THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                33.    Plaintiff’s claims are barred due to Plaintiff’s Breach of duty.
                                     23
                                                THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                     24
                                                34.    Plaintiff’s claims are barred due to Plaintiff’s tortious interference with Defendant’s
                                     25
                                          prospective economic advantage.
                                     26
                                                THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                     27
                                                35.    Plaintiff’s claims are barred due to Plaintiffs’ tortious interference with Defendant’s
                                     28
                                                                          6
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 26 of 41



                                      1   contractual relationship

                                      2          THIRTY-SIXTH AFFIRMATIVE DEFENSE

                                      3          36.     Plaintiff’s claims are barred due to Plaintiff’s lack of consideration.

                                      4          THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                 37.     Plaintiff’s claims are barred due to Plaintiff’s fraud in the inducement.
                                      5
                                                 THIRTY-EIGTH AFFIRMATIVE DEFENSE
                                      6
                                                 38.     Plaintiff’s claims are barred because Plaintiff’s own acts and/or omissions proximately
                                      7
                                          caused, and contributed to, any and all Plaintiff’s injuries alleged in Plaintiff’s complaint.
                                      8
                                                  THIRTY-NINTH AFFIRMATIVE DEFENSE
                                      9
                                                 39.     [Reservation] This answering defendant presently has insufficient knowledge or
                                     10
                                          information upon which to form a belief as to whether they may have additional, as yet unstated
                                     11
                                          affirmative defenses available. This answering defendant reserves herein the right to assert additional
                                     12
                                          defenses in the event that discovery reveals such defenses would be appropriate.
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13          WHEREFORE, this answering defendant prays:
                                     14          1.      That Plaintiff takes nothing;
                                     15          2.      For costs of suit incurred herein;
                                     16          3.      For this defendant's attorney's fees incurred in this matter; and
                                     17          4.      For such other and further relief as the court may deem just and proper.
                                     18                                            COUNTERCLAIMS

                                     19          DEVOLO GROUP, LLC, a Florida LLC doing business in Florida joins in certain of the

                                     20   following counterclaims. The Defendant Eduard Orlov and DEVOLRO GROUP, LLC by way of

                                     21   Counterclaims and Claims against the Plaintiff say:

                                     22                                         STATEMENT OF FACTS
                                                 1.      The cause of action in the current Counterclaim against the Plaintiff arises out of a
                                     23
                                          failed business arrangement and a series of business agreements and contracts between Defendant
                                     24
                                          Eduard Orlov and Vasilii Bobkov, the accidental new owner of the Plaintiff company American
                                     25
                                          Technology Ventures, LLC.
                                     26
                                                 2.      In the year 2018 Vasilii Bobkov approached Eduard Orlov with a proposal to invest
                                     27
                                          into Eduard Orlov’s truck and SUV customization business called DEVOLRO, so that Vasilii Bobkov
                                     28
                                                                           7
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 27 of 41



                                      1   and his family would receive permanent residency status in the United States through the so-called

                                      2   EB-5 immigrant visa petition through investment program that is administered by the US Department

                                      3   of Homeland Security, US Citizenship and Immigration Services pursuant to 8 CFR § 204.6. In

                                      4   accordance with conditions of the EB-5 immigrant visa program, Vasilii Bobkov agreed to, and was
                                          required by Code of Federal Regulation, to make an investment of no less than $900,000 into an
                                      5
                                          existing business enterprise in a targeted employment area in South Florida, and/or increase the net
                                      6
                                          worth, or in the number of employees, of such existing business as Eduard Orlov’s business by no less
                                      7
                                          than 40 percent, so that the new net worth, or number of employees, in Eduard Orlov’s existing
                                      8
                                          business would amount to at least 140 percent of the pre-expansion net worth or number of employees.
                                      9
                                                 3.     On January 22, 2019, Vasilii Bobkov and Eduard Orlov signed a limited liability
                                     10
                                          company operating agreement of Devolro Group, LLC, whereas Eduard Orlov sold 51% of ownership
                                     11
                                          interest in Devolro Group, LLC, to Vasilii Bobkov.
                                     12
                                                 4.     The intended investment of funds by Vasilii Bobkov into Eduard Orlov’s business,
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   Devolro Group, LLC, was to be used towards the business’ operating expenses in order to increase
                                     14   production of Eduard Orlov’s existing operations.
                                     15          5.     According to the operating agreement of Devolro Group, LLC, Vasilii Bobkov was to
                                     16   invest $500,000 into the company, and both Eduard Orlov and Vasilii Bobkov were to receive a weekly
                                     17   gross salary of $4,000.00 each.
                                     18          6.     Vasilii Bobkov never invested the $500,000 into Devolro Group, LLC, and Eduard

                                     19   Orlov was never paid $4,000 per week by Vasilii Bobkov or the company.

                                     20          7.     Because Devolro Group, LLC, was a party to an ongoing litigation initiated by a third

                                     21   party, Vasilii Bobkov was afraid that any of his money investment into the company was going to be

                                     22   seized by the company’s creditors.
                                                 8.     Vasilii Bobkov persuaded Eduard Orlov to perform a novation of their contractual
                                     23
                                          agreement with respect to their rights and obligations in Devolro Group, LLC, and offered to sell
                                     24
                                          Devolro Group, LLC, back to Eduard Orlov, and to purchase controlling interest in another of Eduard
                                     25
                                          Orlov’s companies, namely, in the Plaintiff in this case, American Technology Ventures, LLC.
                                     26
                                                 9.     Eduard Orlov is not and has never been a consultant at American Technology Ventures,
                                     27
                                          LLC. Eduard Orlov is the original founder, owner, member and manager of American Technology
                                     28
                                                                          8
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 28 of 41



                                      1   Ventures, LLC. Eduard Orlov sold the Plaintiff company to Vasilii Bobkov on March 20, 2019.

                                      2          10.     Defendant Eduard Orlov sold American Technology Ventures, LLC to Vasilii Bobkov,

                                      3   a citizen of the Russian Federation, who has his address at 1001 Brickell Bay Drive, #2700, Miami,

                                      4   Florida 33131, on March 20, 2019, at the price of $10.
                                                 11.     Following the sale of American Technology Ventures, LLC to Vasilii Bobkov by
                                      5
                                          Defendant Eduard Orlov remained a member and manager of American Technology Ventures, LLC.
                                      6
                                          Both parties, Vasilii Bobkov and Eduard Orlov, agreed that they would continue their original Devolro
                                      7
                                          Group, LLC business arrangement as employees, members and managers of American Technology
                                      8
                                          Ventures, LLC. Similarly to the parties’ agreement in Devolro Group, LLC, both parties were to be
                                      9
                                          paid the same salary of $4,000 per week.
                                     10
                                                 12.     Eduard Orlov has never been paid the $4,000 per week salary by American Technology
                                     11
                                          Ventures, LLC.
                                     12
                                                 13.     American Technology Ventures, LLC owes to Eduard Orlov the salary payments that
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   it never paid to Eduard Orlov for at least 40 weeks in the year 2019, plus at least 34 weeks in the year
                                     14   2020, for a total of 74 weeks to date, where, at the rate of $4,000 per week, the Plaintiff American
                                     15   Technology Ventures, LLC, owes Defendant Eduard Orlov the total compensation to date of at least
                                     16   $296,000.00. The missing salary payments keep accruing on an ongoing weekly basis. Plaintiff owes
                                     17   Defendant at least $296,000.00 in unpaid salary, plus interest.
                                     18          14.     In the spring and summer of 2020, after Vasilii Bobkov failed to invest first into

                                     19   Devolro Group, LLC, and subsequently he failed to invest into American Technology Ventures, LLC,

                                     20   the $500,000 that he was contractually obligated to invest, so that the business has deteriorated and

                                     21   started to suffer financial hardship.

                                     22          15.     Without any profits or promised salary payments, Eduard Orlov was forced to seek
                                          other sources of income and attempted to rebuild what once was a booming and successful business
                                     23
                                          that has suffered a failure of capitalization promised by investor Bobkov, which never materialized.
                                     24
                                                 16.     On or around June 2020, Eduard Orlov, who is the sole owner Devolro Group LLC,
                                     25
                                          demanded of Vasilii Bobkov that American Technologies, Vasilii Bobkov, and Devolro Inc., return
                                     26
                                          the property and assets of Devolro Group, LLC, without success, however.
                                     27
                                                 17.     Eduard Orlov’s demands were met by Vasilii Bobkov with false reports to the police
                                     28
                                                                           9
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 29 of 41



                                      1   and exclusion of Orlov from the premises by Vasilii Bobkov, depriving Eduard Orlov of constructive

                                      2   possession of the equipment, tools, inventory, and property that Eduard Orlov and Devolro Group,

                                      3   LLC paid for and now were in Vasilii Bobkov’s and his family’s unlawful possession.

                                      4          18.     Eduard Orlov never received any salary payments from Vasilii Bobkov, in
                                          contravention of the terms of the limited liability company operating agreement of Devolro Group,
                                      5
                                          LLC. Vasilii Bobkov invested almost no money into Eduard Orlov’s businesses, first into Devolro
                                      6
                                          Group, LLC, and later into American Technology Ventures, LLC.                Vasilii Bobkov ulawfully
                                      7
                                          misappropriated Eduard Orlov’s and his company’s equipment. As such, Eduard Orlov has been put
                                      8
                                          in position of substantial financial harm and damages personally and as an owner of Devolro Group
                                      9
                                          LLC.
                                     10
                                                 19.     Unbeknownst to Eduard Orlov, on or about September 10, 2019, Vasilii Bobkov and
                                     11
                                          Bobkov’s family members, such as Agnessa Bobkova the daughter, and Galina Bobkova the spouse,
                                     12
                                          fraudulently, in secret, and without authorization from Eduard Orlov, misappropriated Eduard Orlov’s
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   domain name www.devolro.com. The Bobkov family gained access to the user ID and password for
                                     14   the www.devolro.com with the domain name Registrar www.101domain.com where the domain name
                                     15   was registered, from Eduard Orlov’s computer desktop when he was out of the office, and unlawfully
                                     16   transferred Eduard Orlov’s domain name to a different registrar, www.namecheap.com, thus locking
                                     17   out Eduard Orlov from having access to and control of his www.devolro.com domain name.
                                     18          20.     The cause of action in the current Counterclaims against the Plaintiff, herein

                                     19   Counterdefendant, and others similarly situated arises out of Plaintiff’s and others’ similarly situateds’

                                     20   trademark infringement on Defendant’s, herein Counterclaimant’s, trademark DEVOLRO, and

                                     21   Defendant’s, herein Counterclaimant’s, domain name rights infringement.

                                     22          21.     Vasilii Bobkov, having stolen and secured access to Eduard Orlov’s domain name
                                          www.devolro.com, began operating the website by himself, separate and apart from Eduard Orlov,
                                     23
                                          and began promoting his own, Vasilii Bobkov’s business, under Eduard Orlov’s DEVOLRO brand,
                                     24
                                          having misappropriated the DEVOLRO brand for himself, in violation of Eduard Orlov’s trademark
                                     25
                                          rights in his DEVOLRO brand.
                                     26
                                                 22.     The current owner of the DEVOLRO trademark and of its USPTO registration number
                                     27
                                          4331785 is Eduard Orlov’s limited liability company Devolro Group, LLC, of which he is the sole
                                     28
                                                                          10
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 30 of 41



                                      1   Owner, Member and Manager.

                                      2          23.     Devolro Group, LLC, became the owner of the DEVOLRO trademark back on

                                      3   February 4, 2013, when Eduard Orlov brought the trademark into Devolro Group, LLC, as part of his

                                      4   contribution into the LLC along with an investor and co-owner of the LLC at the time, Mr. Oleg
                                          Lisitsyn, who is now deceased and is not a party to this lawsuit.
                                      5
                                                 24.     Devolro Group, LLC remains the sole owner of the DEVOLRO trademark following
                                      6
                                          the sale by Oleg Lisitsyn to Eduard Orlov of his ownership share in the LLC and following the
                                      7
                                          temporary purchase of LLC interest by Vasilii Bobkov on January 22, 2019, and following the sale of
                                      8
                                          Vasilii Bobkov’s interest in the LLC back to Eduard Orlov on April 9, 2019.
                                      9
                                                 25.     Namecheap, Inc., remains to be the holding registrar for the www.devolro.com domain
                                     10
                                          name following the Babkovs’ unauthorized transfer of the domain name to that registrar.
                                     11
                                                 26.     Eduard Orlov created his trademark DEVOLRO in the year 2011. The mark
                                     12
                                          DEVOLRO represents a reversed spelling of Eduard (“Ed”) Orlov’s first and last names: ED ORLOV,
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   or ORLOV ED, i.e., where ORLOV ED, if written backwards, reads as DEVOLRO.
                                     14          27.     Eduard    Orlov       registered   his   domain   name   www.devolro.com   with   the
                                     15   www.101domain.com Registrar on October 11, 2011.
                                     16          28.     On October 14, 2011, Eduard Orlov organized his Devolro Inc., corporation in Florida
                                     17   with himself as the sole Owner of 100% shares and President.
                                     18          29.     On December 1, 2011, Eduard Orlov began using trademark DEVOLRO in commerce

                                     19   in the USA in respect of providing automobile customization and tuning services as a full service

                                     20   custom shop.

                                     21          25.     October 11, 2016, Eduard Orlov renewed his domain name www.devolro.com for a

                                     22   further 5 years.
                                                 26.     On September 12, 2012, Eduard Orlov filed his trademark application, Ser. No.
                                     23
                                          85726802, with the USPTO for DEVOLRO in Class 12 in respect of “Vehicle parts, namely, bumpers,
                                     24
                                          suspension systems and lift kits”.
                                     25
                                                 27.     On January 23, 2013, Eduard Orlov organized Devolro Group LLC in Florida with
                                     26
                                          himself as the sole Owner of 100% of ownership interest, and Member and Manager of the LLC.
                                     27
                                                 28.     On May 7, 2013, DEVOLRO trademark was registered by the USPTO, under the Reg.
                                     28
                                                                          11
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 31 of 41



                                      1   No. 4331785.

                                      2          29.     On February 4, 2013, Eduard Orlov signed a contract with Oleg Lisitsyn, an investor,

                                      3   regarding Oleg Lisitsyn’s investment into the LLC, with Oleg Lisitsyn becoming a 51% ownership

                                      4   interest shareholder of Devolro Group LLC.
                                                 30.     On October 22, 2014, Oleg Lisytsyn sold his share of Devolro Group LLC back to
                                      5
                                          Eduard Orlov, exhiting the business, who thus became the 100% owner of LLC and of DEVOLRO
                                      6
                                          brand, and of the DEVOLRO trademark and the trademark registration 4331785.
                                      7
                                                 31.     On January 22, 2019, Eduard Orlov sold 51% of Devolro Group LLC, i.e., the company
                                      8
                                          that owned and owns the DEVOLRO trademark, to Vasilii Bobkov in exchange for his expected
                                      9
                                          $900,000.00 investment into Eduard Orlov’s company Devolro Group, LLC, which investment
                                     10
                                          Bobkov intended to use in order to obtain an EB-5 category immigrant visa through investment in the
                                     11
                                          USA for himself and his family, which amounts Bobkov never invested into Devolro Group, LLC.
                                     12
                                                 32.     On April 9, 2019, Vasilii Bobkov sold his 51% of Devolro Group LLC back to Eduard
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   Orlov, who thus became 100% owner of interest in Devolro Group LLC, along with the DEVOLRO
                                     14   Brand, trademark and the trademark registration for DEVOLRO, and Devolro Group LLC remains the
                                     15   sole owner of the DEVOLRO trademark as of April 9, 2019 and it remains so today.
                                     16          33.     On April 10, 2019, Eduard Orlov sold Devolro Inc to Vasilii Bobkov, without the
                                     17   DEVOLRO trademark, and without the domain name www.devolro.com, as the DEVOLRO
                                     18   trademark remains to be owned by Devolro Group LLC, and Eduard Orlov owns the domain name

                                     19   www.devolro.com. Neither Devolro, Inc., nor American Technology Ventures, LLC, is an owner of

                                     20   the DEVOLRO trademark, nor it is an owner of the domain name.

                                     21          34.     On March 20, 2019, Eduard Orlov sold his company American Technology Ventures

                                     22   Inc to Vasilii Bobkov, which company was not and is not an owner of the DEVOLRO trademark or
                                          of the www.devolro.com domain name.
                                     23
                                                 35.     Vasilii Bobkov is Eduard Orlov’s former failed and bitter partner, who has no
                                     24
                                          ownership in either Eduard Orlov’s car business, DEVOLRO brand, the DEVOLRO trademark, or the
                                     25
                                          www.devolro.com domain name, but who has been interfering with Eduard Orlov’s and Devolro
                                     26
                                          Group, LLC’s such ownership for quite some time now, trying to unlawfully hijack and steal Eduard
                                     27
                                          Orlov’s DEVOLRO trademark, and hiswww.devolro.com domain name, to which he has no right.
                                     28
                                                                         12
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 32 of 41



                                      1          36.    Vasilii Bobkov’s latest illegal assignment that he caused to be recorded in July 2020 to

                                      2   American Technology Ventures Inc that he filed with the USPTO is unlawful and fraudulent. Neither

                                      3   American Technology Ventures Inc, nor Vasilii Bobkov personally, ever had any ownership interest

                                      4   in the DEVOLRO trademark.
                                                 37.    Eduard Orlov’s Limited Liability Company, i.e., Devolro Group LLC, has been
                                      5
                                          throughout the years, after the February 4, 2013 transfer of the DEVOLRO trademark to Devolro
                                      6
                                          Group LLC by Eduard Orlov as President of Devolro Inc., and by Eduard Orlov individually, and it
                                      7
                                          remains currently the sole owner of the DEVOLRO trademark and its registration number 4331785.
                                      8
                                                 38.    Vasilii Bobkov, as the owner of the membership interest in American Technology
                                      9
                                          Ventures, LLC, caused on July 21, 2020, caused a fraudulent assignment of US trademark registration
                                     10
                                          number 4331785 of the mark DEVOLRO, which Eduard Orlov created and registered with the USPTO
                                     11
                                          in the name of Devolro, Inc., another company that Eduard Orlov owned and which he subsequently
                                     12
                                          sold to Vasilii Bobkov for $10 on April 9, 2019, to be recorded with the USPTO on the Reel/Frame
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   numbers 7003/0050, where Vasilii Bobkov purportedly transferred ownership of the trademark to
                                     14   American Technology Ventures, LLC, without having the power to do so.
                                     15          39.    Eduard Orlov transferred the ownership of his DEVOLRO trademark and its
                                     16   registration number 4331785 company Devolro Group, LLC in the year 2013. The USPTO assignment
                                     17   records continued to show that the original registrant, Eduard Orlov’s company Devolro, Inc., was the
                                     18   owner of the DEVOLRO trademark registration number 4331785.

                                     19          40.    At the time of the attempted fraudulent assignment by Vasilii Bobkov of the

                                     20   DEVOLRO trademark from Devolro, Inc., to American Technology Ventures, LLC, the trademark

                                     21   registration number 4331785 was in fact owned by Devolro Group, LLC, which is in turn owned by

                                     22   Eduard Orlov, and as such, Vasilii Bobkov had no legal basis for such assignment, and did the
                                          fraudulent assignment in violation of Devolro Group LLC’s and Eduard Orlov’s rights in the
                                     23
                                          trademark DEVOLRO and in its registration number 4331785, thus causing damages to Eduard Orlov
                                     24
                                          and to Devolro Group LLC.
                                     25
                                                 41.    On September 8, 2020, Counterdefendant American Technology Ventures, LLC,
                                     26
                                          together with another company formerly owned by Eduard Orlov, and which he sold to Vasilii
                                     27
                                          Bobkov, i.e., Devolro, Inc., has filed a frivolous lawsuit against Counterclaimant Eduard Orlov, and
                                     28
                                                                         13
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 33 of 41



                                      1   Eduard Orlov’s company Devolro Group, LLC, in federal court in this district, i.e., US District Court

                                      2   for the Southern District of Florida, alleging trademark infringement. The case number of that federal

                                      3   court complaint is 1:20-cv-23728-KMW. That case’s caption is AMERICAN TECHNOLOGY

                                      4   VENTURES, LLC, and DEVOLRO INC., vs. EDUARD ORLOV and DEVOLRO GROUP LLC.
                                                                             COUNT I
                                      5                 BREACH OF WRITTEN EMPLOYMENT CONTRACT
                                      6          1.      Counterclaimant hereby repeats and re-alleges all of the allegations contained in the

                                      7   above counts, as if fully restated and set forth at length herein.

                                      8          2.      Counterclaimant and Counterdefendant entered into a written employment agreement
                                          by way of signing a limited liability company Operating Agreement of Devolro Group, LLC, as
                                      9
                                          described above to pay Counterclaimant for his work.
                                     10
                                                 3.      Pursuant to the parties’ agreement Counterdefendant agreed to compensate the
                                     11
                                          Counterclaimant at the terms specified above.
                                     12
                                                 4.      An essential term of the employment agreement was that Cross-Defendant would pay
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                          Cross-Plaintiff $4,000 per week according to the terms of said agreement.
                                     14
                                                 5.      Cross-Defendant has willfully failed to pay Cross-Plaintiff for worked performed.
                                     15
                                                 6.      Cross-Plaintiff has been damaged due to Cross-Defendant’s willful failure to pay
                                     16
                                          Cross-Plaintiff the appropriate agreed upon weekly salary of $4,000 for the duration of at least 74
                                     17   weeks, and ongoing.
                                     18          7.      Pursuant to § 448.08, Fla. Stat. (2019), Plaintiff is entitled to costs of the action and a
                                     19   reasonable attorney’s fee.
                                     20          WHEREFORE, Cross-Plaintiff requests judgment against the Cross-Defendant for damages
                                     21   and prejudgment interest, together with costs of suit and reasonable attorney fees, and such other and
                                     22   further relief as the court may deem proper.
                                                                               COUNT II
                                     23                          BREACH OF ORAL EMPLOYMENT CONTRACT
                                     24          8.      Counterclaimant hereby repeats and re-alleges all of the allegations contained in the
                                     25   above counts, as if fully restated and set forth at length herein.
                                     26          9.      Counterclaimant and Counterdefendant entered into an oral employment agreement

                                     27   through novation by way of agreeing orally to continue the agreement between the parties pursuant to

                                     28   the signed limited liability company Operating Agreement of Devolro Group, LLC, and to transfer
                                                                          14
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 34 of 41



                                      1   such agreement orally onto the American Technology Ventures, LLC, in order for Counterclaimant to

                                      2   get paid for his work on promotion and operation of the DEVOLRO brand truck modification business.

                                      3           10.     Pursuant to the parties’ agreement Counterdefendant agreed to compensate the

                                      4   Counterclaimant at the terms specified above, i.e., $4,000.00 per week.
                                                  11.     An essential term of the employment agreement was that Cross-Defendant would pay
                                      5
                                          Cross-Plaintiff $4,000 per week according to the terms of said agreement.
                                      6
                                                  12.     Cross-Defendant has willfully failed to pay Cross-Plaintiff for worked performed.
                                      7
                                                  13.     Cross-Plaintiff has been damaged due to Cross-Defendant’s willful failure to pay
                                      8
                                          Cross-Plaintiff the appropriate agreed upon weekly salary of $4,000 for the duration of at least 74
                                      9
                                          weeks, and ongoing.
                                     10
                                                  14.     Pursuant to § 448.08, Fla. Stat. (2019), Plaintiff is entitled to costs of the action and a
                                     11
                                          reasonable attorney’s fee.
                                     12
                                                  WHEREFORE, Cross-Plaintiff requests judgment against the Cross-Defendant for damages
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13   and prejudgment interest, together with costs of suit and reasonable attorney fees, and such other and
                                     14   further relief as the court may deem proper.
                                     15                                              COUNT III
                                                                                UNJUST ENRICHMENT
                                     16
                                                  15.     Counterclaimant hereby repeats and re-alleges all of the allegations contained in the
                                     17   above counts, as if fully restated and set forth at length herein.
                                     18           16.     As an alternative pleading to the allegations in Counts I and II, Counterclaimant gave
                                     19   Counterdefendant benefits but was not compensated fully for his services.
                                     20           17.     Counterdefendant has accepted these services and never objected to the same.
                                     21           18.     Through non-payment of salary due to Counterclaimant for over 74 weeks and
                                     22   continuing, Counterdefendant has been unjustly enriched in the amount of at least $296,000.00

                                     23           19.     Counterclaimant has been damaged due to Counterdefendant’s willful failure to pay

                                     24   Plaintiff for all of his services.

                                     25           20.     Pursuant to § 448.08, Fla. Stat. (2019), Plaintiff is entitled to costs of the action and a

                                     26   reasonable attorney’s fee.
                                                  WHEREFORE, Plaintiff requests judgment against the Defendant for damages and
                                     27
                                          prejudgment interest, together with costs of suit and reasonable attorney fees, and such other and
                                     28
                                                                          15
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 35 of 41



                                      1   further relief as the court may deem proper.
                                                                                  COUNT IV
                                      2                                    TRADEMARK INFRINGEMENT
                                      3          21.     Counterclaimant and Devolro Group, LLC hereby repeats and re-alleges all of the
                                      4   allegations contained in the above counts, as if fully restated and set forth at length herein.

                                      5          22.     Defendant Eduard Orlov and his company Devolro Group, LLC, of which Eduard

                                      6   Orlov is the sole owner, member and manager, remain to be the sole owners of the DEVOLRO

                                      7   trademark and the trademark registration number 4331785.

                                      8          23.     Vasilii Bobkov and American Technology Ventrures, LLC committed trademark
                                          infringement by having caused a fraudulent assignment of US trademark registration number 4331785
                                      9
                                          of the mark DEVOLRO to American Technology Ventures, LLC, in violation of Devolro Group,
                                     10
                                          LLC’s and Eduard Orlov’s trademark rights in the DEVOLRO mark, thus causing damages to Eduard
                                     11
                                          Orlov and Devolro Group, LLC.
                                     12
                                                 24.     Counterdefendant committed trademark infringement through Counterdefendant’s
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                          unauthorized and unlawful misappropriation and use of trademark DEVOLRO in violation of the
                                     14
                                          trademark rights of Counterclaimant and his company Devolro Group, LLC, in said trademarks.
                                     15
                                                 25.     With full knowledge and awareness of the Counterclaimant’s ownership and prior use
                                     16
                                          of the DEVOLRO trademark, Counterdefendant has willfully used, are using, and will continue to use
                                     17   Counterclaimant’s and his company’s trademarks on identical or related goods and services in a manner
                                     18   that is likely to cause confusion, reverse confusion, or to cause mistake or deceive.
                                     19          26.     Counterdefendant’s acts constitute infringement, use of a confusingly similar mark, and
                                     20   use of a spurious mark which is confusingly similar to the Counterclaimant’s DEVOLRO trademark
                                     21   in violation of 15 U.S.C. §1114.
                                     22          27.     Such conduct on the part of Counterdefendant has caused and will continue to cause

                                     23   irreparable injury to Counterclaimant for which he has no adequate remedy at law.

                                     24          WHEREFORE, Counterclaimant Eduard Orlov and Devolro Group, LLC respectfully demand

                                     25   judgment against the Counterdefendant American Technology Ventures, LLC, dismissing its

                                     26   complaint; an injunction against Counterdefendant Counterdefendant’s use of DEVOLRO trademark;
                                          for an order that Eduard Orlov and his company Devolro Group, LLC, are the sole and true owners of
                                     27
                                          the DEVOLRO mark; for an award of damages to Eduard Orlov in the amount the Court deems fair
                                     28
                                                                          16
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 36 of 41



                                      1   and equitable; any other reasonable damages to Eduard Orlov that the Court may deem proper; and

                                      2   the cost of defending against the Counterdefendant’s lawsuit.
                                                                                       COUNT V
                                      3                                  FALSE DESIGNATION OF ORIGIN
                                      4           28.    Counterclaimant and Devolro Group, LLC hereby repeat and re-allege all of the

                                      5   allegations contained in the above counts, as if fully restated and set forth at length herein.

                                      6           29.    The aforementioned acts of Counterdefendant American Technology Ventures, LLC,

                                      7   constitute the use of a false designation of origin and/or the making of false or misleading

                                      8   representations of fact in violation of 15 U.S.C. §1125(a).
                                                  30.    Such conduct on the part of Counterdefendant has caused and will continue to
                                      9
                                          cause irreparable injury to Counterclaimant, for which Counterclaimant has no adequate remedy at
                                     10
                                          law.
                                     11
                                                  WHEREFORE, Counterclaimant Eduard Orlov and Devolro Group, LLC respectfully
                                     12
                                          demands judgment against the Counterdefendant American Technology Ventures, LLC, dismissing
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                          its complaint; an injunction against Counterdefendant Counterdefendant’s use of DEVOLRO
                                     14
                                          trademark; for an order that Eduard Orlov and his company Devolro Group, LLC, are the sole and true
                                     15
                                          owners of the DEVOLRO mark; for an award of damages to Eduard Orlov in the amount the Court
                                     16
                                          deems fair and equitable; any other reasonable damages to Eduard Orlov that the Court may deem
                                     17   proper; and the cost of defending against the Counterdefendant’s lawsuit.
                                     18
                                                                          COUNT VI
                                     19              STATUTORY AND COMMON LAW TRADEMARK AND TRADE NAME
                                                             INFRINGEMENT AND UNFAIR COMPETITION
                                     20
                                                  31.    Counterclaimant and Devolro Group, LLC hereby repeat and re-allege all of the
                                     21
                                          allegations contained in the above counts, as if fully restated and set forth at length herein.
                                     22
                                                  32.    The aforementioned acts of Counterdefendant constitute trademark and trade name
                                     23
                                          infringement and unfair competition in violation of FL Stat § 495 (2015), and common law of the state of
                                     24
                                          Florida.
                                     25           33.    Such conduct on the part of Counterdefendant has caused and will continue to cause
                                     26   irreparable injury to Counterclaimant, for which he has no adequate remedy at law.
                                     27           WHEREFORE, Counterclaimant Eduard Orlov and Devolro Group, LLC respectfully demand
                                     28
                                                                            17
                                                 ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                              ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 37 of 41



                                      1   judgment against the Counterdefendant American Technology Ventures, LLC, dismissing its

                                      2   complaint; an injunction against Counterdefendant’s use of DEVOLRO trademark; for an order that

                                      3   Eduard Orlov and his company Devolro Group, LLC, are the sole and true owners of the DEVOLRO

                                      4   mark; for an award of damages to Eduard Orlov in the amount the Court deems fair and equitable; any
                                          other reasonable damages to Eduard Orlov that the Court may deem proper; and the cost of defending
                                      5
                                          against the Counterdefendant’s lawsuit.
                                      6
                                                                                    COUNT VII
                                      7                                        THEFT BY CONVERSION

                                      8          34.     Counterclaimant hereby repeats and re-alleges all of the allegations contained in the
                                          above counts, as if fully restated and set forth at length herein.
                                      9
                                                 35.     Counterplaintiff purchased and has ownership rights to the equipment, tools, and
                                     10
                                          inventory that was installed, located, or stored at Counterclaimant’s working facility which is now
                                     11
                                          unlawfully occupied by Counterdefendant.
                                     12
                                                 36.     Counterclaimant demanded the return of the property, tools, equipment, and inventory
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                          from Counterdefendant which was not returned.
                                     14
                                                 37.     The tools, equipment, and inventory are required for Counterclaimant to make a living
                                     15
                                          and pay employees, lack of these is causing daily losses to Counterclaimant who has no funds currently
                                     16
                                          to repurchase this expensive equipment, tools, and inventory.
                                     17          38.     The lack of access to domain name which is a property of Counterclaimant prevents
                                     18   him from generating new income or revenue which is causing additional substantial loss.
                                     19          39.     Cross-Defendant has and has exercised full possession of control and is using the
                                     20   property for its own gain.
                                     21          40.     Cross-Defendant has willfully failed to return the property upon demand requiring
                                     22   Cross-Plaintiff to retain counsel.

                                     23          41.     Pursuant to § 448.08, Fla. Stat. (2019), Plaintiff is entitled to costs of the action and a

                                     24   reasonable attorney’s fee.

                                     25          WHEREFORE, Cross-Plaintiff requests judgment against the Cross-Defendant for an

                                     26   immediate return of the equipment, tools, inventory, domain and other property and compensation for
                                          the damages caused and prejudgment interest, together with costs of suit and reasonable attorney fees,
                                     27
                                          and such other and further relief as the court may deem proper.
                                     28
                                                                          18
                                               ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                            ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 38 of 41



                                                                                   COUNT VIII
                                      1                                     FRAUD IN THE INDUCEMENT
                                      2          42.      Counterclaimant hereby repeats and re-alleges all of the allegations contained in the
                                      3   above counts, as if fully restated and set forth at length herein.
                                      4          43.      Counterclaimant and Counterdefendant have entered into a contract, and subsequently

                                      5   several business transactions based on this agreement.

                                      6          44.      Counterclaimant was induced by Counterdefendant to make an agreement based on the

                                      7   promise of Counterdefendant to make a million-dollar investment for business expansion.

                                      8   Counterdefendant has further re-affirmed his promise by making the investment a condition of him
                                          getting his Investor Immigration EB-5 visa that requires a minimum investment.
                                      9
                                                 45.      Counterclaimant knew or should have known that the statement was false, and further
                                     10
                                          proves that point by failing to make the required investment in the company. To further illustrate this
                                     11
                                          at no time Counterclaimant has made investment into expansion of the company in the amounts stated
                                     12
                                          in agreement.
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                                 46.       Counterclaimant, who at the time operated a successful business and were looking for
                                     14
                                          expansion capital relied on the false statements of the Counterdefendant. To its detriment and with
                                     15
                                          continued promise of investment from Counterdefendant, Counterclaimant was induced into making
                                     16
                                          several interest changes and copany ownership transfers but the money never came.
                                     17          47.      Counterclaimant relied on the statements of Counterdefendant and as a direct result
                                     18   suffered loss of income, loss of sales, loss of property, and loss of operational control resulting in
                                     19   substantial financial damages.
                                     20          48.      To recover damages Cross-Plaintiff was forced to retain counsel.
                                     21          49.      Pursuant to § 448.08, Fla. Stat. (2019), Plaintiff is entitled to costs of the action and a
                                     22   reasonable attorney’s fee.

                                     23          WHEREFORE, Cross-Plaintiff requests judgment against the Cross-Defendant compensation

                                     24   for the damages caused and prejudgment interest, together with costs of suit and reasonable attorney

                                     25   fees, and such other and further relief as the court may deem proper.

                                     26   ///
                                          ///
                                     27
                                          ///
                                     28
                                                                           19
                                                ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                             ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 39 of 41



                                      1                                            DEMAND FOR JURY

                                      2             Defendant EDUARD ORLOV and Devolro Group, LLC hereby request a jury trial in this

                                      3   matter.

                                      4
                                                                                     Respectfully submitted,
                                      5
                                          DATED:          September 11, 2020         MUNCK WILSON MANDALA, LLP
                                      6
                                      7
                                      8                                              By: /s/ Amanda Greenspon___________
                                                                                        Amanda Greenspon, Esq.
                                      9                                                 Attorney for Defendant Eduard Orlov
                                     10
                                     11
                                     12
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                         20
                                              ANSWER/COUNTERCLAIM OF DEFENDANT/COUNTERCLAIMANT EDUARD
                                                           ORLOV TO PLAINTIFF’S COMPLAINT
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 40 of 41


                                                                                 PROOF OF SERVICE
                                      1                               American Technology Ventures, LLC v. Ed Orlov
                                                                               Case No. CACE-20-010937
                                      2
                                          STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                      3
                                                  At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                      4   in the County of Los Angeles, State of California. My business address is 1925 Century Park East, Suite
                                          2300, Los Angeles, California 90067.
                                      5
                                      6              On September 11, 2020, I served true copies of the following document(s) described as:
                                          DEFENDANT/COUNTERCLAIMANT EDUARD ORLOV’S ANSWER TO COMPLAINT,
                                      7   AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND DEMAND FOR JURY TRIAL on the
                                          interested parties in this action as follows:
                                      8
                                      9                                    SEE ATTACHED SERVICE LIST

                                     10   [X]     BY MAIL: I caused to be served the enclosed the document(s) in a sealed envelope or package
                                          addressed to the persons at the addresses listed in the Service List and placed the envelope for collection
                                     11   and mailing, following our ordinary business practices. I am readily familiar with the practice of Munck
                                          Wilson Mandala, LLP for collecting and processing correspondence for mailing. On the same day that
                                     12   correspondence is placed for collection and mailing, it is deposited in the ordinary course of business
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA




                                          with the United States Postal Service, in a sealed envelope with postage fully prepaid. I am a resident
  Los Angeles, California 90067




                                     13
                                          or employed in the county where the mailing occurred. The envelope was placed in the mail at Los
                                     14   Angeles, California.

                                     15           I declare under penalty of perjury under the laws of the State of California that the foregoing is
                                          true and correct.
                                     16
                                                 Executed on September 11, 2020, at Los Angeles, California.
                                     17
                                     18
                                                                                               /s/Sarabi Rodriguez
                                     19
                                                                                               Sarabi Rodriguez
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28


                                                                                  PROOF OF SERVICE
                                     Case 0:20-cv-61857-RKA Document 1 Entered on FLSD Docket 09/11/2020 Page 41 of 41


                                                                               SERVICE LIST
                                      1                           American Technology Ventures, LLC v. Ed Orlov
                                                                           Case No. CACE-20-010937
                                      2
                                          Anastasiya Sack, Esq.
                                      3 The Law Offices of Anastasiya Sack, PLLC                                Attorneys for Plaintiff
                                        525 71st Street #6537                                       American Technology Ventures, Inc
                                      4 Miami Beach, FL 33141
                                        Phone: (305) 206 – 1995
                                      5 Email: asack@yahoo.com
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
                                     12
1925 Century Park East, Suite 2300
 MUNCK WILSON MANDALA

  Los Angeles, California 90067




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28


                                                                            PROOF OF SERVICE
